Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00629-CV

                           IN THE INTEREST OF D.A.B., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00630
                          Honorable Richard Price, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that no costs be assessed against appellants in relation to this appeal because
appellants qualify as indigent under TEX. R. APP. P. 20.

       SIGNED March 4, 2020.


                                                _____________________________
                                                Beth Watkins, Justice